Citation Nr: 0726761	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-28 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
March 1969.  He died in August 2004; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The appellant testified before 
the undersigned Acting Veterans Law Judge in July 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran died in August 2004.  His death certificate 
lists his immediate cause of death as esophageal carcinoma.

2.  The veteran's death is not causally related to his period 
of active service, to include herbicide (Agent Orange) 
exposure.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 1312, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in her 
possession that pertains to a claim. 38 C.F.R. § 3.159 
(2006).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in October 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the appellant what information 
and evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the appellant.  She was also expressly 
notified of the need to submit any evidence in her possession 
pertaining to the claim.  Finally, the letter advised her 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The October 2004 letter 
was sent to the veteran prior to the April 2005 rating 
decision.  Such VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Neither the October 2004 letter, nor any other correspondence 
sent to the appellant, provided her with notice regarding 
what information and evidence was needed to substantiate her 
claim of entitlement to service connection for the cause of 
the veteran's death.  Nevertheless, the Board concludes that 
this error is non-prejudicial to the appellant and that it 
may proceed with its decision of the appeal herein.  In this 
regard, the Board finds that the appellant demonstrated 
actual knowledge of the essential elements of a service 
connection claim (specifically, the need to demonstrate a 
link between her husband's cause of death and service).  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  

The appellant stated in her September 2005 substantive appeal 
that she was aware that "no firm conclusion can be reached 
about an association between Agent Orange exposure and the 
development of adenocarcinoma of the esophagus."  She also 
indicated her belief that given her husband's "exposure and 
development of esophagus cancer [sic] and having it at middle 
age in life...it cannot be entirely excluded that a link 
exists."  Finally, the appellant goes on to assert that the 
veteran's medical records fail to indicate an etiology for 
the veteran's esophageal cancer, thereby eliminating Agent 
Orange exposure as a possible cause.  The Board finds that 
these statements demonstrate that the appellant understood 
that entitlement to service connection for the cause of the 
veteran's death required evidence showing a link between such 
cause of death and service.  Moreover, such statements also 
demonstrate an understanding of the need to show only that it 
was at least as likely as not that Agent Orange exposure led 
to esophageal cancer.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A July 2006 letter was sent to the appellant 
providing such notice.

In light of the above, the Board concludes that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the appellant in making reasonable efforts to identify and 
obtain relevant records in support of her claim and obtaining 
a VA opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as all 
relevant private treatment records pertaining to the 
veteran's cause of death.  Also of record are VA treatment 
records, including a November 1984 Agent Orange Examination.  
Finally, a September 2006 letter from the veteran's primary 
care physician was received here at the Board (with a waiver 
of RO review) in July 2007.

A VA medical opinion was not obtained in conjunction with the 
appellant's claim, and the Board notes that one is not 
warranted because there is sufficient competent medical 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  Additionally, one is not required because the 
competent evidence of record lacks any indication that the 
veteran's esophageal cancer may be associated with Agent 
Orange exposure or service.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
claim and there is evidence of (1) a current disability, (2) 
an in-service event, injury, or disease, and (3) some 
indication that the claimed disability may be associated with 
the established event, injury, or disease).

The Board acknowledges that the threshold to demonstrate a 
potential link is low.  Unfortunately, the competent evidence 
in this case does not meet this threshold.  As will be 
discussed in more detail below, there is nothing in the 
record, other than the appellant's own lay statements, 
suggesting a link between Agent Orange exposure and the 
veteran's esophageal cancer.  Although the appellant asserts 
that the September 2006 letter from the veteran's primary 
care physician indicates a potential link, the Board observes 
that this letter contains no more than statements regarding 
conversations the doctor had with the veteran regarding in-
service Agent Orange exposure and the surprising nature of 
his esophageal cancer given his lack of risk factors.  It 
does not, however, state that a link might exist between the 
two or that it is even a remote possibility.  Without any 
competent indication that such link exists, the Board 
concludes that the third-element of McLendon has not been 
met.  As such, VA declines to provide a VA medical opinion.

Moreover, to request a medical opinion on the contended 
causal relationship at this late date would require a 
clinician to review the same record as summarized below: 
service medical records that do not show a diagnosis of 
cancer of esophagus, as well as the absence of medical 
findings of this disability until years after service; as 
well as the scientific evidence provided by the National 
Academy of Sciences (NAS) which reflects that no positive 
relationship exists between the disability which caused the 
veteran's death and his presumed in-service herbicide 
exposure.  Under these circumstances, any opinion on whether 
the cause of the veteran's death is linked to service, would 
be speculative and not one within a range of probability.  38 
C.F.R. § 3.102 (2006) (noting that, by reasonable doubt is 
meant one which is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility).  In this regard, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the disabilities which caused the veteran's 
death to his military service.  Thus, the Board finds that no 
further development is warranted.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c) (2006).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death or 
be etiologically related to the cause of death.  38 C.F.R. § 
3.312(b) (2006).  In the case of contributory cause of death, 
it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312(c)(1) (2006).

The veteran's death certificate lists his immediate cause of 
death as esophageal cancer.  However, the veteran was not 
service connected for this disability, nor did he submit a 
claim for such during his lifetime.  Further, there is no 
indication of any such disability in his service medical 
records nor for many years thereafter.  In fact, the 
appellant submitted a medical history of the veteran 
indicating that esophageal cancer was diagnosed in September 
2003, approximately one year prior to the veteran's death.  
The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service, is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition).

With regard to the long evidentiary gap in this case between 
active service and the earliest competent medical evidence of 
the veteran's esophageal cancer, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, the lack of any 
objective findings in the competent medical evidence of 
esophageal cancer is itself evidence which tends to show that 
this disability did not have its onset in service or for many 
years thereafter.

The appellant contends, to include at her hearing, that the 
veteran's death was due to Agent Orange exposure while he was 
on active duty in the Republic of Vietnam.  Although she 
admitted in her September 2006 substantive appeal that there 
was no scientific evidence of a "firm conclusion" regarding 
the link between Agent Orange exposure and esophageal 
carcinoma, she asserted that the possibility of a link could 
not be excluded in the veteran's case because of his past 
medical and social/occupational history.  Specifically, none 
of the veteran's physicians could connect his esophageal 
carcinoma to smoking or to his civilian occupations; this is 
reflected in the contemporaneous medical record.  Given that 
no definite etiology was ever identified, the appellant 
indicated her belief that it is "at least as likely as not" 
that esophageal carcinoma was due to Agent Orange exposure.

The Board notes that only independent medical evidence may be 
considered to support its findings and that the Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, nothing on file shows that the appellant has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The law provides a rebuttable presumption of service 
connection for certain diseases which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  
The presumption applies to the following disorders: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, chronic lymphocytic leukemia, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and 
diabetes mellitus (Type 2).  38 C.F.R. § 3.309(e) (2006).  

Veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, are presumed to have been exposed to herbicides 
in the absence of an affirmative showing to the contrary. VA 
regulations define that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii) (2006).  

The veteran served during the time period specified above.  
Moreover, his DD-214 indicates that he served "in country" 
in Vietnam from October 1967 to October 1968.  Therefore, he 
is presumed to have been exposed to herbicides, including 
Agent Orange, regardless of the circumstances of his service.  
The liberalizing effect of the this presumption is limited to 
the removal of the need to prove herbicide exposure.  Even 
when herbicide exposure is conceded, there remains the need 
to establish a medical nexus between such exposure and the 
disease for which service connection is claimed.

A medical nexus may be established by operation of law if the 
disability at issue is one of the diseases set forth in the 
statutory presumption provisions.  However, the appellant is 
not entitled to the benefit of the presumptive provisions 
since cancer of the esophagus is not included among the 
disorders for which the Secretary established a presumption 
of service connection.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2006); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the appellant has submitted two September 2006 private 
medical statements from the veteran's primary care physician, 
Dr. Fritz.  In these statements, Dr. Fritz indicated that he 
recalled conversations with the veteran regarding Agent 
Orange exposure during service, although such conversations 
were not noted in the veteran's contemporaneous medical 
record.  He also stated that he and the veteran discussed 
another patient with a similar Vietnam experience who also 
developed esophageal cancer despite minimal risk factors.  
Finally, Dr. Fritz stated that the medical problems suffered 
by the veteran were unusual for his age group and that the 
development of esophageal cancer was a surprise given no sign 
of any predisposing health conditions and an absence of a 
heavy smoking history or alcohol consumption.  In sum, the 
veteran "had an unexplained occurrence of esophageal 
carcinoma without risk factors."

The Board observes that Dr. Fritz does not indicate the 
possibility of a link between the cause of the veteran's 
death and his presumed in-service herbicide exposure.  In 
fact, Dr. Fritz does not provide any medical opinion(s) in 
either of these statements regarding the potential etiology 
of the veteran's esophageal cancer.  Rather, he comments on 
the surprising nature of the veteran's diagnosis given his 
medical history.

The Board has reviewed the October 1999 Board decision 
submitted by the appellant and considered her argument that a 
previous Board decision granted service connection for Agent 
Orange residuals in a situation similar to the veteran's.  
However, rather than outlining each distinction between the 
veteran's case and the Board decision provided by the 
appellant, the Board notes that it is bound by law, 
regulations, and precedent opinions by VA's General Counsel.  
See 38 U.S.C.A. § 7104 (West 2002).  Its own decisions, 
however, are not precedential.  

The Board observes that the establishment of service 
connection based on direct causation pursuant to Combee, 
supra, carries an exceptionally difficult burden of proof.  
Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of the Department 
of Veterans Affairs to seek to enter into an agreement with 
the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in the Republic of 
Vietnam and each disease suspected to be associated with such 
exposure.  The Secretary determined, based on sound medical 
and scientific evidence, that a positive association (i.e., 
where the credible evidence for the association was equal to 
or outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The fact that esophageal cancer was excluded from the list of 
disorders qualifying for the Agent Orange presumption 
constitutes powerful evidence against the appellant's claim.  
As such, the statements from Dr. Fritz are insufficient to 
outweigh the NAS finding that there was not a sufficient 
positive association between Agent Orange exposure and 
carcinoma of the esophagus to justify the establishment of a 
presumption of service incurrence for that disorder.

For these reasons, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's cancer 
of the esophagus is causally related to active service.  As 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


